Citation Nr: 1112181	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDING OF FACT

The Veteran has service connection in effect for bilateral hearing loss and his tinnitus is related to his exposure to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the Board has determined that entitlement to the benefits sought is warranted, any failure to notify and/or develop the issue on appeal cannot be considered prejudicial to the Veteran.


II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that symptoms of tinnitus are capable of lay observation rendering a claimant competent to speak as to continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Likewise, a layperson is competent to testify about the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by the service records, the official history of each organization in which he served, the military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  History and Analysis

The Veteran asserts that he is entitled to service connection for tinnitus.  He testified in February 2011 that he was exposed to the acoustic trauma of aircraft engines during service.  He also reported acoustic trauma of firing practice.  He stated that in the latter part of his active duty career he started noticing a buzzing sound in his ears which he has had ever since.  The Veteran stated that he had misunderstood the VA examiners who had asked him if he had tinnitus.  He reiterated that he has had buzzing in his ears ever since service. 

The Board notes that the Veteran's service records show that the Veteran was a military policeman in the Air Force.  This supports the Veteran's assertions that he was exposed to acoustic trauma while performing flight line security duties and while on the firing range.  The Board further notes that the exposure to acoustic trauma during service is supported by the fact that the Veteran has been awarded service connection for bilateral hearing loss based on his exposure to acoustic trauma during service.  

The Board recognizes that March 2005 and August 2006 VA audiological examinations reports indicate that the Veteran denied tinnitus and that a VA audiologist opined in March 2007 that the Veteran did not have tinnitus due to his military service.  The Board notes that the March 2007 opinion was based on the March 2005 and August 2006 VA audiological reports and that the Veteran has provided a credible explanation as to why the March 2005 and August 2006 VA audiological examination reports do not accurately reflect his history of tinnitus.

Records in support of the Veteran's claim are an AF Form 1753 dated in August 2000 which indicates that the Veteran reported ringing in his ears.  Tinnitus was also documented by a private audiologist in December 2005 and by a VA audiologist in October 2008.  

Although the Veteran did not complain of tinnitus during service, the Board finds his testimony that he has had tinnitus ever since service to be credible.  This is also supported by his report of ringing in the ears in August 2000, long before he applied for service connection for tinnitus.  The record supports the Veteran's assertions that he was exposed to significant acoustic trauma during service and the record shows that the Veteran developed hearing loss due to this exposure to acoustic trauma in service.  Given the complaints of ringing in the ears in August 2000; given the current diagnoses of tinnitus; given the places, types and circumstances of the Veteran's service, and given the Veteran's contentions of a continuity of symptomatology since service, the Board finds that the Veteran's current tinnitus, after resolving all reasonable doubt in favor of the Veteran, is related to his in-service noise exposure.  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


